Citation Nr: 1723057	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  16-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on need for aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for lumbar degenerative disk disease with anterolisthesis and painful limited motion, rated 40 percent disabling; right lower extremity radiculopathy, rated 40 percent disabling; and hypertension, rated 10 percent disabling.  He is in receipt of a total disability rating based on individual unemployability due to all service-connected disabilities.  The Veteran contends that he requires the aid and attendance of another due to his service-connected disabilities.  

In a June 2017 correspondence, the Veteran's representative contends, in effect,  that a submitted July 2016 private medical report by Dr. M.C.C., completed on          a VA Form 21-2680, includes an opinion that "due to the weakness of his lower extremities he has severe imbalance that needs supervision."  The July 2016 report   of record is substantially illegible, does not appear to state exactly that.  Regardless, the report also notes that the Veteran suffers from dizziness, and the Board notes the Veteran is only service connected for right lower extremity radiculopathy. 

Similarly, the March 2014 VA examination noted dizziness and imbalance affecting ability to ambulate.  The 2014 examination also noted that the Veteran had visual impairment and arthritis of multiple joints that impacted his ability to care for himself.  However, the March 2014 examiner noted the Veteran lived alone but had family close by to assist with activities of daily living.  

In a March 2014 VA nursing functional activity assessment, the Veteran was noted to bathe himself without assistance, including getting in and out of the tub, to retrieve clothes himself and dress and undress himself, to perform his toileting activities himself without any needed assistance, and to transfer in and out of bed and in and out of a chair without assistance.  He was also not incontinent for bowel or bladder functioning; fed himself without assistance; took care of shopping needs independently; planned, prepared, and served adequate meals independently; performed his own laundry completely; traveled independently; took his medications in correct dosages at correct times; and managed his finances correctly.  The Veteran also then denied any falls since his last visit.  These self-reported functional capacities are notably contrary to those reported to the March 2014 VA examiner.  Similarly, at a March 2014 treatment the Veteran reported that he had right leg pain with frequent falls, with the last fall three days ago, and reported ongoing use of a cane, walker, or wheelchair.  However, he was noted    to have arrived at the clinic without use of a cane, walker, or wheelchair. 

As the evidence is not clear on whether the Veteran requires aid and attendance solely as a result of his service-connected disabilities, the Board concludes that a more contemporaneous examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.  

2.  After the additional records identified above, if any, have been associated with the claims file, schedule the Veteran for a VA spine examination to determine whether his service-connected low back disability and right lower extremity radiculopathy, along with his hypertension result in such impact on the Veteran's functioning as to render him in need of regular aid and attendance of another to perform daily self-care tasks.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following examination of the Veteran and review of       the claims file, the examiner must provide an opinion as   to whether it is at least as likely as not that the Veteran requires the aid and attendance of another to assist with activities of daily living or to protect from the ordinary hazards of life, due solely to his service-connected disabilities (lumbar spine disability, right lower extremity radiculopathy, and hypertension), without regard to his age or nonservice-connected disabilities.  The examiner must provide a rationale for the opinion expressed.  

3. After undertaking the development above, the claim should be readjudicated.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




